United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 10, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-20686
                         Summary Calendar


KAROLE DENISE BURTON,

                                    Plaintiff-Appellant,

versus

A. COLLIER, Correctional Officer; MICHAEL WINKLMEIER, Health
Services Administrator; WINSTON-ROSE, Correctional Officer,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:06-CV-1824
                       --------------------

Before HIGGINBOTHAM, BARKSDALE and GARZA, Circuit Judges.

PER CURIAM:*

     Karole Denise Burton, formerly federal prisoner # 03618-180,

appeals the dismissal of her civil rights complaint.     She

challenges the district court’s conclusion that she failed to

state a claim upon which relief could be granted because she

failed to exhaust administrative remedies as required by the

Prisoner Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a).

     The district court concluded, inter alia, that Burton did

not did not complete administrative remedies that were available


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-20686
                                 -2-

following the incident that formed the basis of her civil rights

complaint.    Burton does not provide argument challenging this

conclusion.   She has therefore waived this issue.    See Hughes v.

Johnson, 191 F.3d 607, 613 (5th Cir. 1999).

     Burton characterizes her claims as tort claims and argues

that exhaustion is not required for tort claims.     Burton did not

indicate in the district court that she was pursuing tort

remedies.    Rather, she indicated that her complaint was for civil

rights violations.    To the extent that Burton’s complaint can be

construed as raising tort claims, such claims are procedurally

governed by federal law, which requires compliance with

§ 1997e(a).    See Porter v. Nussle, 534 U.S. 516, 532 (2002).

Thus, Burton’s attempt to characterize her claims as tort claims,

rather than as civil rights claims, does not indicate that the

district court’s conclusion was incorrect.    Also, this court has

considered and rejected Burton’s argument that a prisoner need

not exhaust if money damages are unavailable through the

applicable grievance procedure.    See Wright v. Hollingsworth, 260

F.3d 357, 358 (5th Cir. 2001).

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.